internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-103737-00 date date act company country b country c country d country e country f country g country h country i depository holding policies transfer agent plr-103737-00 b c d e f g h j date j location k underwriters this letter is in reply to a letter dated date and supplemental correspondence regarding certain federal_income_tax consequences of a proposed transaction specifically a ruling is requested that the conversion of a mutual_insurance_company to a stock insurance_company will qualify under sec_368 of the internal_revenue_code the code the information submitted indicates that company is a mutual_life_insurance_company incorporated in country b company conducts its insurance_business in country b and internationally through branches mainly in the united_states and in country c country d country e and country f company also carries on the business of insurance investment management mutual_fund management banking and the provision of trust services through various subsidiaries in country b the united_states and other countries for federal tax purposes company's branch operations in the united_states are taxable under part i of subchapter_l of the code because plr-103737-00 company’s united_states branch would qualify as a life_insurance_company within the meaning of sec_816 if it were a domestic_corporation company's united_states branch is an accrual basis calendar_year taxpayer in the united_states as a mutual_life_insurance_company company has no capital stock instead the proprietary interests in company are owned by policyholders of company who hold participating policies which entitle them to participate in the profits of company participating policyholders company also sells policies that do not entitle the holders to participate in the profits of company in addition to the contractual rights to receive policy benefits common to all policyholders contract rights participating policyholders have proprietary rights ownership rights with respect to and interests in company as a mutual company including voting rights the right to receive bonuses or dividends if and when declared by company's board_of directors and the right to liquidation proceeds persons in the united_states constitute approximately e percent of the total number of participating policyholders u s policies the u s policies include tax- sheltered annuities within the meaning of sec_403 of the code tsa contracts policies that qualify as individual retirement annuities within the meaning of sec_408 iras and individual and group policies within the meaning of sec_401 collectively tax-qualified policies upon its demutualization described below all company's policies will remain in force as policies of company and all policy premiums benefits values guarantees or other policy obligations will remain unchanged except that policies credited with policy credits as described below will be enhanced by such credits thus the contract rights of a policyholder will remain unchanged except for the policy credits however all policyholder ownership rights will cease upon the company's demutualization for what have been represented as valid business purposes company plans to demutualize by converting to a stock_life_insurance_company the conversion as part of the proposed transaction company incorporated holding in country b under the act to hold the stock of company following the conversion company contributed dollar_figureb to holding in exchange for one share of common_stock and dollar_figurec to holding for d shares of nonvoting preferred_stock taking into account the legal requirements under the act including minimum capitalization requirements applicable to holding in connection with the conversion company will become a subsidiary of holding also as part of the proposed transaction holding plans to offer shares of its common_stock primary shares for sale in an initial_public_offering ipo purchasers through underwriters the underwriters on a firm commitment basis the ipo is expected to occur in connection with the conversion the total amount of primary shares to be sold in the ipo will be set by company holding and the plr-103737-00 underwriters before the ipo the total amount of holding stock that holding will issue in connection with the conversion and ipo is f shares the number of primary shares holding will offer for sale in the ipo will be not less than g percent of the total number of shares holding issues in connection with the conversion and ipo the conversion is to take effect as of the effective date as defined in company’s plan of conversion plan under company’s plan participating policyholders who had a participating policy in force on date j or a participating policy that otherwise meets specified conditions the eligible policyholders are eligible to receive conversion benefits in exchange for their ownership rights in company as a result of the conversion all of the eligible policyholders’ ownership rights in company will end eligible policyholders will receive conversion benefits equal in value to their ownership rights in the form of holding common_stock cash or policy credits as described below pursuant to company’s plan the following transactions will take place as part of the conversion i ii all policyholders’ rights with respect to or any interest in company as a mutual company will cease company will issue to holding a number of common shares not greater than the number of shares of holding common_stock allocated to eligible policyholders under the plan iii holding will issue holding common_stock to eligible policyholders entitled to receive such stock under the plan and the other eligible policyholders will become entitled to receive policy credits or cash in accordance with the plan iv company will surrender to holding and holding will purchase for cancellation all of the outstanding holding stock held by company for consideration equal to the sum of dollar_figureb and dollar_figurec as a consequence of the conversion company will cease to be a mutual company and will become a life_insurance_company with common shares under the act holding will issue common_stock and company will make cash payments and post policy credits under circumstances described below to eligible policyholders in consideration for the surrender of their ownership rights conversion benefits will be distributed to eligible policyholders as follows i policy credits company will post policy credits to certain eligible policyholders policy credit policyholders policy credits are for an plr-103737-00 individual or joint ordinary_life_insurance policy an increase in the dividend accumulation value if that is the dividend option elected for the policy and an increase in the paid-up addition cash_value if any other dividend option has been elected for the policy for a policy which is in force as extended term life_insurance pursuant to a non-forfeiture provision of a life_insurance_policy an extension of the coverage expiry date for a policy which is a deferred_annuity certificate an increase in the deferred_annuity payment and if the annuity_payment is on a life basis the increase will be on a life_annuity with cash refund basis and for a policy which is an individual accumulation annuity an increase in the account value to which no sales or surrender or similar charge will be applied ii direct cash payments from company company will make a direct cash payment to the following eligible policyholders direct cash policyholders eligible policyholders who reside in country b who elect to receive cash and who own a group_insurance policy or group pension policy or who are not shown on company’s records as individuals and eligible policyholders other than minors who reside outside country b country c country d country e and the united_states and who own a title-restricted policy iii buy-back shares holding will issue common_stock buy-back shares to the following eligible policyholders buy-back policyholders which holding immediately will repurchase and cancel eligible policyholders who reside in country b and who elect to receive cash and eligible policyholders who reside in country b and who are minors iv resale shares holding_company will issue common_stock to the following eligible policyholders resale shareholders who will sell that stock in a secondary offering resale shares eligible policyholders who reside in country f country g country h or country i other than those who own title-restricted policies who make no election to retain common_stock issued to them eligible policyholders that are country c pension plans and that make no election to retain common_stock plr-103737-00 eligible policyholders who reside in country c country d or country e or in the united_states and who elect to receive cash and eligible policyholders who are required to sell the common_stock that is issued to them in the secondary offering including eligible policyholders who reside outside country b country c country d country e country f country g country h country i and the united_states other than title- restricted policies eligible policyholders who are minors and who reside outside country b and lost policyholders who reside outside country b country c country d country e and the united_states retained shares holding will issue common_stock retained v shares to the following eligible policyholders retained share policyholders who will retain that stock in connection with the conversion and ipo eligible policyholders who reside in country b country c country d or country e or in the united_states and who do not elect to receive cash other than those who are minors governments or government agencies country c pension plans or lost policyholders or who own title-restricted policies eligible policyholders who reside in country f country g country h or country i and who elect to retain the common_stock that is issued to them other than those who are minors or lost policyholders or who own title-restricted policies and eligible policyholders who own a country b group_insurance policy or group pension policy or who are not shown on company’s records as individuals and who do not elect to receive cash in connection with the issuance repurchase and sale of common_stock in the conversion ipo and secondary offering the underwriters will act directly or through one or more representatives under the terms of the agreements between holding and the underwriters holding will issue a direction to the transfer agent to create effective as of the effective date of the conversion a share register for holding for all the common_stock issued to eligible policyholders the common_stock will be registered in the names of the initial shareholders or a nominee for those shareholders in book-entry or certificated form on the holding share register maintained by the transfer agent in the case of retained shareholders book-entry form in the case of resale shareholders plr-103737-00 and book-entry form in the case of buy-back shareholders shortly before the closing of the ipo holding will repurchase all of the shares of common_stock issued to the buy-back shareholders and holding will issue a direction to the transfer agent to cancel the shares of common_stock registered in book-entry form in the names of the buy-back shareholders the transfer agent will debit the share register for the canceled shares of common_stock the following will take place at the ipo closing company will issue directions to the transfer agent to increase the holding common_stock by issuing to the underwriters one new global certificate with respect to the primary shares of common_stock that holding will sell through the underwriters to investors primary purchasers holding will contribute some of the proceeds from the sale of primary shares to company the ownership of the resale shares will transfer from the resale shareholders to the underwriters holding will arrange for payment to the resale shareholders after the ipo closing it is represented that the underwriters will enter into a written_agreement with holding pursuant to which they will commit not to transfer to a primary purchaser more than h resale shares for each primary share transferred to that primary purchaser there may be resale shares in excess of the resale shares sold to primary purchasers who purchased primary shares in the above-stated ratio excess resale shares the underwriters will not sell any excess resale shares to any primary purchaser to the extent that the total number of resale shares is more than h times the total number of primary shares the underwriters will transfer those excess resale shares to investors who did not acquire any primary shares excess purchasers pursuant to sec_3 of revproc_99_3 1999_1_irb_103 the service will not rule on the application of sec_351 of the code to an exchange of stock in the formation of a holding_company however the service has the discretion to rule on significant subissues that must be resolved to determine whether the transaction qualifies under sec_351 of the code the service will only rule on such subissues if they are significant and not clearly addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin company has made the following representations a company represents that to the best of its knowledge and belief the deemed transfer by eligible policyholders of company common shares to plr-103737-00 holding in exchange for retained shares and the transfer of cash to holding by primary purchasers in the ipo in exchange for primary shares collectively tranferors will qualify as a transfer pursuant to sec_351 hereinafter sec_351 exchange provided that the sec_351 subissue rulings company has requested are issued the primary offering and secondary offering will end when the underwriters complete the sale of all of the primary shares they bought from holding and complete the sale of all the resale shares they bought from former policyholders of company respectively through completion of the ipo and secondary offering the underwriters will sell to a primary purchaser no more than h resale shares for each primary share the primary purchaser acquires in the ipo there may be resale shares in excess of shares sold to primary purchasers in the above-stated h to one ratio excess resale shares the underwriters will not sell any excess resale shares to any primary purchaser excess resale shares will not exceed percent of holding’s total number of shares issued in connection with the conversion and ipo holding issued shares to company in exchange for cash in advance of the conversion as described above holding will redeem such same shares for the same amount of cash as was paid to holding by company company will not receive any interest payment from holding on any of the cash company paid to holding for the holding shares prior to the demutualization company will not have any outstanding_stock the fair_market_value of company common shares deemed to be received by eligible policyholders will approximately equal the fair_market_value of the ownership rights treated as transferred in the exchange holding has no plan or intention to dispose_of any company common shares other than as indicated above holding has no plan to redeem or otherwise reacquire any of the stock to be issued in the conversion and ipo b c d e f g h i j at the time of the conversion company will not have outstanding any plr-103737-00 stock_options warrants convertible securities or any other rights that are convertible into any class of stock_or_securities of company k l the conversion is not part of a plan to increase periodically the proportionate interest of any policyholder or holding in the assets or earnings_and_profits of company following the conversion company will continue as a stock company the same business that it had conducted prior to the conversion except that company plans to transfer to subsidiaries some of the business that it currently conducts through branches m all of the parties to the conversion ie company and eligible policyholders will pay their own expenses if any incurred in connection with the conversion n o p q r s t u company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 no fractional shares in company or holding will be issued in the transaction in the conversion other than policy credits no eligible policyholder will receive or be deemed to receive any property other than cash or company common_stock as part of this transaction all distributions or deemed distributions whether of company common_stock cash or policy credits will be received by the eligible policyholders in relinquishment of their ownership rights in company as part of a value for value exchange the plan will be agreed upon before the effective date of the conversion following the conversion company will be treated under country b law as the same corporation that existed as a mutual company prior to the conversion company will not transfer sec_306 stock within the meaning of sec_306 to any person in connection with the conversion upon completion of the deemed exchange of ownership rights for company common shares and immediately before the purported sec_351 exchange each united_states eligible policyholder will own less than five plr-103737-00 percent of the total voting power and total value of company’s common shares taking into account the attribution_rules of sec_318 as modified by sec_958 upon completion of the conversion and ipo each united_states eligible policyholder will own less than five percent of the total voting power and the total value of holding’s common_stock taking into account the attribution_rules of sec_318 as modified by sec_958 of the code neither company nor holding will have been a controlled_foreign_corporation cfc under sec_957 of the code during the 5-year period ending at the time of the conversion approximately e percent of the eligible policyholders will be united_states residents and such united_states eligible policyholders will receive approximately j percent of the total holding common_stock issued in connection with the conversion company currently conducts business directly in the united_states through a branch headquartered in location k and after the conversion and ipo company will continue to conduct business in the united_states through that united_states branch company’s u s branch operations would qualify as a life_insurance_company under sec_816 if it were a domestic_corporation v w x y z aa no sec_882 or sec_884 tax implications will result from the conversion sec_403 of the code provides generally that amounts contributed by certain tax-exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of contribution and that the amount actually distributed to any distributee under such a contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on behalf of an employee in any taxable_year sec_403 provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee attains age ½ separates from service dies or becomes disabled or in the event of hardship distributions in the event of hardship may not include income attributable to salary reduction contributions the distribution limitations of sec_403 do not apply to distributions attributable to assets held in the tax-sheltered annuity arrangement described in sec_403 as of the plr-103737-00 close of the last year beginning before date p l the tax_reform_act_of_1986 e as amended by p l tamra sec_1011a c sec_408 of the code defines an ira account as a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the governing instrument creating the trust meets the requirements of sec_408 sec_408 defines an ira annuity as an annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 and sec_408 impose requirements similar to the distribution_requirements of sec_401 on distributions of the entire_interest of the contract owner sec_219 permits an individual taxpayer to deduct from gross_income amounts contributed to an ira subject_to the maximum annual deduction limitations specified in sec_219 sec_408 and sec_408 establish the annual_limit on contributions and premiums to an ira sec_402 and sec_408 relating to rollover_contributions permit an individual taxpayer to purchase an ira using funds distributed from certain other plans subject_to certain requirements relating to the nature and amount of the distribution sec_408 provides that amounts paid or distributed from an ira shall be included in gross_income by the payee or distributee in the manner provided in sec_72 sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income and ii if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 defines the annuity_starting_date in part as the first day of the first period for which an amount is received as an annuity under the annuity_contract sec_72 provides that an amount shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess of the cash_value of the contract immediately before the amount is received over the investment_in_the_contract at the time sec_72 provides in part that with certain exceptions an amount distributed from a_trust described in sec_401 which is exempt from tax under sec_501 or is received from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or described in sec_403 that the proceeds shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract sec_72 provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from income plr-103737-00 sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer’s tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4973 of the code imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira this percent tax applies for each taxable_year of the ira owner during which such excess_contributions remain in such ira determined as of the end of the taxable_year an excess_contribution under sec_4973 is defined as a contribution in excess of the maximum amount that may be contributed to an ira sec_4979 of the code imposes an excise_tax equal to percent of the excess_aggregate_contributions under a tax-sheltered annuity plan described in sec_403 for a taxable_year excess_aggregate_contributions under sec_4979 are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly compensated employees within the meaning of sec_414 for a plan_year in excess of the maximum amount of such contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year sec_401 of the code requires in part that the entire_interest of an employee under a qualified_retirement_plan be distributed beginning no later than april of the calendar_year following the later of the calendar_year in which the employee attains age ½ or the calendar_year in which the employee retires over the life or life expectancy of the employee or over the joint lives or joint life expectancy of the employee and a designated_beneficiary proposed income_tax regulations sec_1_401_a_9_-1 provides in general that the amount required to be distributed under sec_401 for each calendar_year must be determined each year on the basis of the employee’s and any designated beneficiary’s life expectancy and the value of the employee’s benefit the proposed_regulations also provide that in the case of a benefit in the form of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding the distribution calendar_year sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities sec_3405 provides that in the case of an eligible_rollover_distribution as defined in sec_3405 the payor of such distribution shall plr-103737-00 withhold from such distribution an amount equal to percent of such distribution sec_3405 provides that the term designated_distribution does not include any portion of any distribution which it is reasonable to believe is not includible in gross_income as a general_rule all interest dividends capital growth stock distributions or any other change in the nature of assets through reorganization recapitalization or otherwise are held as part of the tax-deferred solution ie the tsa the ira and the qualified_plans until the assets are distributed only upon distribution are such increases in account value taxable to the recipient central to our analysis of your submitted ruling requests is the question of whether or not ownership rights in a mutual_insurance_company are within the stated plans in this regard any ownership rights in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of the purchase these ownership rights are created by operation of law solely as a result of the policyholder’s acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract prior to conversion the ownership rights have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to the contract beneficiary these ownership rights cease to exist having no continuing value the ownership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these ownership rights cannot be obtained by any purchase separate from an insurance_contract issued by company in view of the foregoing such interests are part of the tax qualified retirement contracts created pursuant to sec_401 sec_403 and sec_408 of the code respectively while it has been recognized that consideration received in a demutualization transaction is in exchange for an ownership right in a mutual_insurance_company and not from or under an insurance_contract such a distinction does not require the detachment of such consideration from the tax qualified retirement contracts which consists of both the contracts and all other interests which arise with the purchase of such a contract see revrul_71_233 1971_1_cb_113 rather contracts and the related ownership rights must be viewed as part of a program of interrelated contributions and benefits which are retained within the plans cf sec_1_72-2 the planned issuance of policy credits does not constitute a distribution of such plr-103737-00 credits to the annuitants the conversion of ownership rights in company to policy credits is a mere change in form of one element within the arrangement to another since the conversion increases the accumulation value of the annuity_contracts the policy credits are treated for purposes of sec_401 sec_403 sec_403 sec_408 and sec_408 of the code in the same manner as any other return of or return on an investment within the arrangements described above and are not regarded as having been received by the policyholder similarly under sec_402 sec_403 and sec_408 of the code only amounts paid or distributed under the applicable plans will be included in the gross_income of the distributee under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee as policy credits will be issued in exchange for ownership rights such ownership rights being held within the applicable plans no amount is treated as received by or includible in the gross_income of any policyholder under such plans of company for purposes of sec_72 the value of policy credits which will be added to the tax-qualified retirement contracts will not be regarded as part of the investment in the contracts an amount which under sec_72 consists of the aggregate amount of premiums or other consideration paid for the contract in addition as no amount is to be treated as having been distributed as a result of the issuance of policy credits nor received by the tax-qualified retirement policyholders outside the plans the additional percent tax imposed by sec_72 does not apply sec_4979 of the code imposes excise_taxes on certain excess_contributions made to plans described in sec_401 and sec_403 sec_4973 imposes excise_taxes on certain excess_contributions made to iras and to certain tax-sheltered annuity_plans described in sec_403 because the addition of policy credits pursuant to the conversion occurs within the above arrangements causing neither a distribution from nor a contribution to such annuities no excess_contributions can be attributed to the addition of policy credits to the pension annuities distributions from plans qualified under sec_401 must be made pursuant to sec_401 sec_403 sec_408 and sec_408 require distributions under the respective plans in compliance with rules similar to the minimum distribution_requirements included in sec_401 and applicable to qualified_plans under sec_401 of the code sec_401 and applicable regulations issued thereunder contain the criteria for determining the minimum distribution amount for any year for which such minimum distribution is required the minimum distribution amount is based in part on the total value of the retirement benefit as the policy credits to be issued by company will be treated as increasing the value of the tax-qualified retirement funding contracts in the year such policy credits are added to the tax-qualified retirement contracts for purposes of determining the minimum required distributions for any calendar_year the value of the benefits attributable to such policy credits will first be required to be taken into account in the year such policy credits are added to the tax-qualified contracts plr-103737-00 similarly for purposes of determining the applicability of sec_403 of the code the limitation on distributions of amounts attributable to salary reduction contributions the policy credits added to the tax-sheltered annuity arrangements described in sec_403 issued by company are treated as income received within the tax-sheltered annuity arrangement sec_3405 of the code requires a payor to withhold income taxes on certain designated distributions including distributions from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity the addition of policy credits within the tax-sheltered annuity arrangement described in sec_403 or ira arrangement pursuant to the conversion does not result in the distribution of any amounts to individual policyholders within the meaning of sec_3405 and will not be subject_to any requirement to withhold sec_3406 of the code provides as follows confidentiality of information- in general - no person may use any information obtained under this section except for purposes of meeting any requirements under this section or subject_to the safeguards set forth in sec_6103 for purposes permitted under sec_6103 sec_31_3406_f_-1 of the regulations sets forth permissible uses of information obtained pursuant to sec_3406 of the code the regulation states that a payor or broker may transmit such information on a form_w-9 w-8 or other acceptable form relating to withholding to the department institution or firm or to any employee therein responsible for withholding or processing of taxpayer identification numbers certifications described in sec_31_3406_h_-3 or other substitute forms the proposed sharing of information between company and holding involves the tins and tin certifications of the current policyholders who will become stockholders of holding the disclosure is for purposes of meeting the requirements of sec_3406 of the code and therefore does not violate the confidentiality rules of sec_3406 obtaining tins and certifications are necessary in order to determine whether backup withholding is required with respect to specific payees in order to comply with the statute and the regulations the underwriters and transfer agent involved in the conversion are agents of holding holding will sell its newly-issued shares to the underwriters which the underwriters will sell to primary purchasers as part of the conversion the transfer agent will be recording the shares and will also transmit dividend payments from holding to holding’s stockholders holding may disclose information regarding tins plr-103737-00 and tin certifications to the underwriters and transfer agent to the extent necessary for complying with the requirements under sec_3406 pursuant to sec_3406 of the code payees of reportable interest or dividends are subject_to backup withholding if they fail to certify their tins on form_w-9 no such certification is required in the case of payees of other reportable payments therefore the policyholders may not have provided tin certifications which will now be required because they are stockholders receiving dividends nothing in the above ruling allowing the sharing of information for sec_3406 purposes should be construed to waive the requirement that a valid tin certification must be provided in order to avoid backup withholding on reportable dividends sec_6724 provides for a waiver of penalties under of the code relating to failure_to_file_correct_information_returns or payee statements or comply with other information reporting requirements if the taxpayer establishes such failure is due to reasonable_cause and not willful neglect under sec_301_6724-1 of the regulations the penalty may be waived if the failure was due to events beyond the filer’s control in addition the taxpayer must have acted in a reasonable manner with respect to failures resulting from missing or incorrect tins the taxpayer must have made initial and annual solicitations as set forth in the regulations holding will become the new payor pursuant to the proposed conversion and will be responsible for filing information returns with respect to its stockholders who are currently the policyholders of company sec_35a of the temporary regulations q a indicates that an acquiring payor may rely upon its predecessor’s business records and past procedures in order to establish due diligence for purposes of the penalty for failure to include a correct tin on an information_return likewise holding may rely on company’s solicitations for purposes of determining whether it has satisfied its obligations under sec_6724 of the code and sec_301_6724-1 of the income_tax regulations rulings based solely on the information submitted and the representations made we rule as follows for u s federal_income_tax purposes the conversion of company from a mutual corporation to a stock corporation as described above will be treated as if a the policy credit policyholders transferred their ownership rights in company to company in exchange for policy credits b the direct cash policyholders transferred their ownership rights in company to company in exchange for cash and c the buy-back policyholders the resale policyholders and the retained share policyholders transferred plr-103737-00 their ownership rights in company to company in exchange for company common_stock for u s federal_income_tax purposes the formation of holding will be treated as if as part of the same plan a the buy-back policyholders transferred their deemed shares of company common_stock to holding in exchange for cash b the resale policyholders and the retained share policyholders transferred their company common_stock to holding in exchange for holding common_stock and the primary purchasers transferred cash to holding in exchange for holding common_stock and c the resale policyholders sold all of their shares of holding common_stock in the secondary offering in exchange for cash provided that the number of primary shares holding will offer for sale in the ipo will be not less than g percent of the total number of shares holding issues in connection with the conversion and ipo and provided that the number of resale shares that any primary purchaser acquires in the secondary offering does not exceed h times the number of primary shares that such primary purchaser acquires in the ipo the resale shares that a primary purchaser acquires in the secondary offering will be included in the number of shares of common_stock taken into account for purposes of determining whether the tranferors are in control as defined in sec_368 for u s federal_income_tax purposes holding's issuance of one share of common_stock and d shares of nonvoting preferred_stock to company prior to the conversion in exchange for dollar_figureb and dollar_figurec respectively followed by company's surrender of such same shares to holding in exchange for dollar_figureb and dollar_figurec and holding's cancellation of such same shares will be disregarded for purposes of sec_351 revrul_78_397 1978_2_cb_150 the conversion of company from a mutual to a stock corporation as described above will constitute a recapitalization within the meaning of sec_368 company will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the eligible policyholders on the deemed exchange of their ownership rights solely for company stock as described above sec_354 the basis of the company stock deemed received by eligible policyholders in the exchange will be the same as the basis of the ownership rights surrendered in exchange for such company stock plr-103737-00 sec_358 for the purpose of determining the eligible policyholders' basis in the company stock the basis in the ownership rights will be deemed to have been zero the holding_period of the company stock deemed to be received by the eligible policyholders will include the period during which the eligible policyholders held the ownership rights surrendered in exchange therefor sec_1223 no gain_or_loss will be recognized by company on the deemed exchange of its stock for the ownership rights surrendered by the eligible policyholders sec_1032 the redemption of the eligible policyholders' ownership rights in company will be treated as a distribution in partial or full payment in exchange for stock under sec_302 for the purposes of determining gain in such redemption the basis of the ownership rights deemed to have been redeemed will be zero the tax_attributes of company will remain unchanged as tax_attributes of company upon conversion to a stock insurance_company revrul_54_482 1954_2_cb_148 accordingly such attributes as asset basis holding periods net_operating_loss carryovers capital_loss carryovers earnings_and_profits and accounting methods will not be changed by reason of the conversion pursuant to sec_1_367_a_-3 sec_367 will not apply to the sec_368 recapitalization provided there are no united_states persons who own percent or more applying the attribution_rules of sec_318 as modified by sec_958 of either the total voting power or the total value of all stock in holding upon completion of the above-described conversion sec_367 will not apply to any transfer or deemed transfer of company common_stock from policyholders to holding in exchange for holding stock sec_1_367_a_-3 the u s eligible policyholders do not have any reporting obligations under sec_6038b with respect to the sec_351 exchange the conversion will not cause an actual or deemed_distribution under sec_403 or otherwise disqualify a tsa contract under sec_403 and will not constitute a distribution from or a contribution to any sec_401 plan plr-103737-00 contract tsa or ira contract the conversion will not result in any transaction that constitutes a distribution and thus will not result in a any gross_income to the employee or other beneficiary of such a contract as a distribution from a qualified_retirement_plan under sec_72 of the code prior to an actual receipt of some amount therefrom by such employee or beneficiary b any percent additional tax under sec_72 for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under sec_4973 or sec_4979 for excess_contributions to certain qualified_retirement_plans or d any designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or c policy credits will not be treated for purposes of sec_72 or sec_72 as part of the investment in the tsa but will be treated for purposes of sec_401 sec_403 and sec_408 as investment earnings under the contracts attributable to the year such policy credits are made to the contracts for purposes of sec_403 and the effective date provisions applicable thereto a pro_rata portion of the policy credits added to a tsa contract to which such contributions have been made pursuant to a salary reduction agreement will be treated as earnings attributable to such contributions and will be treated as credited under the contracts in the year such policy credits are made to the contracts pursuant to the plan company may share with holding solely for taxpayer information reporting purposes tins and taxpayer certifications that company possesses with respect of its policyholders without violating any duty under sec_3406 of the code or the regulations thereunder to keep such taxpayer information confidential holding may share with the underwriters and transfer agent solely for taxpayer information reporting purposes tins and certifications that company possesses with respect of its policyholders without violating any duty under sec_3406 of the code or the regulations thereunder to keep such taxpayer information confidential tin and certification solicitation efforts that company conducts prior to and in connection with the conversion will be attributed to holding for purposes of determining whether holding has made sufficient solicitation efforts to satisfy the reasonable_cause standard set forth in sec_301_6724-1 of the regulations plr-103737-00 provided that the terms and conditions of the company policies remain the same the conversion will have no effect on the date that each company policy was issued purchased or entered into for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a and will not require retesting or the start of a new test period for any company policy under sec_264 sec_7702 b-e or 7702a c the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party the representations and information furnished to this office form a material basis for the issuance of these rulings this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process we express no opinion other than those above about whether the deemed contribution of company stock to holding will qualify under sec_351 of the code our ruling that the conversion constitutes a reorganization within the meaning of sec_368 of the code is conditioned on company being considered the same entity before and after the conversion under country b law except as specifically provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed with respect to whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed regarding the application of sec_1291 through on the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may impose gain recognition notwithstanding any other provision of the code the rulings provided herein are based upon the assumption that the plans described are tax-sheltered annuity_plans that meet the requirements of sec_403 of the code iras that meet the requirements of sec_408 or plans that meet the requirements of sec_401 this ruling is directed only to the taxpayers who requested it sec_6110 plr-103737-00 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely philip j levine assistant chief_counsel by ___________________ lewis k brickates assistant to the branch chief branch
